Opinion by
Judge Williams, Jr.,
This is an appeal by the Board of Supervisors of Lower Nazareth Township from an order of the Court of Common Pleas of Northampton County in consolidated assumpsit and equity actions. Talisman Development Corporation had filed a complaint in assumpsit against the township, which counterclaimed and filed an equity action—all matters seeking resolution of conflicts relating to the improvement of roads in a subdivision developed by Talisman.
The common pleas court awarded appropriate damages in the assumpsit action, and denied relief in the equity suit. We affirm the order on the able opinion of Judge Freedberg reported at Pa. D. & C.3rd
Order
And Now, this 7th day of March, 1983, the orders of the Court of Common Pleas of Northampton County, docketed to No. 1979-C-4185 in Assumpsit, and No. 1979-CE-5541 in Equity are hereby affirmed.